Name: Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of Member States relating to electrical equipment designed for use within certain voltage limits
 Type: Directive
 Subject Matter: European Union law;  technology and technical regulations;  electronics and electrical engineering
 Date Published: 1973-03-26

 Avis juridique important|31973L0023Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of Member States relating to electrical equipment designed for use within certain voltage limits Official Journal L 077 , 26/03/1973 P. 0029 - 0033 Finnish special edition: Chapter 13 Volume 2 P. 0167 Greek special edition: Chapter 13 Volume 2 P. 0058 Swedish special edition: Chapter 13 Volume 2 P. 0167 Spanish special edition: Chapter 13 Volume 2 P. 0182 Portuguese special edition Chapter 13 Volume 2 P. 0182 COUNCIL DIRECTIVE of 19 February 1973 on the harmonization of the laws of Member States relating to electrical equipment designed for use within certain voltage limits (73/23/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the provisions in force in the Member States designed to ensure safety in the use of electrical equipment used within certain voltage limits may differ, thus impeding trade; Whereas in certain Member States in respect of certain electrical equipment, the safety legislation takes the form of preventive and repressive measures by means of binding provisions; Whereas in other Member States in order to achieve the same objective, the safety legislation provides for reference to technical standards laid down by Standards Bodies ; whereas such a system offers the advantage of rapid adjustment to technical progress without neglecting safety requirements; Whereas certain Member States carry out administrative operations to approve standards ; whereas such approval neither affects the technical content of the standards in any way nor limits their conditions of use ; whereas such approval cannot therefore alter the effects, from a Community point of view, of harmonized and published standards; Whereas within the Community the free movement of electrical equipment should follow when this equipment complies with certain safety requirements recognized in all Member States ; whereas without prejudice to any other form of proof, the proof of compliance with these requirements may be established by reference to harmonized standards which incorporate these conditions ; whereas these harmonized standards should be established by common agreement by bodies to be notified by each Member State to the other Member States and to the Commission and should be publicized as widely as possible ; whereas such harmonization should for the purposes of trade eliminate the inconveniences, resulting from differences between national standards; Whereas, without prejudice to any other form of proof, the compliance of electrical equipment with the harmonized standards may be presumed from the affixing or issue of marks or certificates by the competent organizations or, in the absence thereof, from a manufacturer's declaration of compliance ; whereas in order to facilitate the removal of barriers to trade the Member States should recognize such marks or certificates or such declaration as elements of proof ; whereas, with this end in view, the said marks or certificates should be publicized in particular by their publication in the Official Journal of the European Communities; Whereas as a transitional measure, the free movement of electrical equipment for which harmonized standards do not yet exist may be achieved by applying the safety provisions or standards already laid down by other international bodies or by one of the bodies which establish harmonized standards; Whereas it is possible that electrical equipment may be placed in free circulation even though it does not comply with the safety requirements, and whereas it is therefore desirable to lay down suitable provisions to minimize this danger; HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive "electrical equipment" means any equipment designed for use with a voltage rating of between 50 and 1 000 v for alternating current and between 75 and 1 500 v for direct current, other than the equipment and phenomena listed in Annex II. Article 2 1. The Member States shall take all appropriate measures to ensure that electrical equipment may be placed on the market only if, having been constructed in accordance with good engineering practice in safety matters in force in the Community, it does not endanger the safety of persons, domestic animals or property when properly installed and maintained and used in applications for which it was made. 2. The principal elements of the safety objectives referred to in paragraph 1 are listed in Annex I. Article 3 The Member States shall take all appropriate measures to ensure that if electrical equipment is of such a nature as to comply with the provisions of Article 2, subject to the conditions laid down in Articles 5, 6, 7 and 8, the free movement thereof within the Community shall not be impeded for reasons of safety. Article 4 In relation to electrical equipment the Member States shall ensure that stricter safety requirements than those laid down in Article 2 are not imposed by electricity supply bodies for connection to the grid, or for the supply of electricity to users of electrical equipment. Article 5 The Member States shall take all appropriate measures to ensure that, in particular, electrical equipment which complies with the safety provisions of harmonized standards shall be regarded by their competent administrative authorities as complying with the provisions of Article 2, for the purposes of placing on the market and free movement as referred to in Articles 2 and 3 respectively. Standards shall be regarded as harmonized once they are drawn up by common agreement between the bodies notified by the Member States in accordance with the procedure laid down in Article 11, and published under national procedures. The standards shall be kept up to date in the light of technological progress and the developments in good engineering practice in safety matters. For purposes of information the list of harmonized standards and their references shall be published in the Official Journal of the European Communities. Article 6 1. Where harmonized standards as defined in Article 5 have not yet been drawn up and published, the Member States shall take all appropriate measures to ensure that, for the purposes of placing on the market or free movement as referred to in Articles 2 and 3 respectively, their competent administrative authorities shall also regard, as complying with the provisions of Article 2, electrical equipment which complies with the safety provisions of the International Commission on the Rules for the Approval of Electrical Equipment (CEE) or of the International Electrotechnical Commission (IEC) in respect of which the publication procedure laid down in paragraphs 2 and 3 has been applied. 2. The safety provisions referred to in paragraph 1 shall be notified to the Member States by the Commission as from the entry into force of this Directive, and thereafter as and when they are published. The Commission, after consulting the Member States, shall state the provisions and in particular the variants which it recommends to be published. 3. The Member States shall inform the Commission within a period of three months of such objections as they may have to the provisions thus notified, stating the safety grounds on account of which the provisions should not be recognized. For purposes of information those safety provisions against which no objection has been raised shall be published in the Official Journal of the European Communities. Article 7 Where harmonized standards within the meaning of Article 5 or safety provisions published in accordance with Article 6 are not yet in existence, the Member States shall take all appropriate measures to ensure that, for the purpose of placing on the market or free movement as referred to in Articles 2 and 3 respectively, their competent administrative authorities shall also regard as complying with the provisions of Article 2, electrical equipment manufactured in accordance with the safety provisions of the standards in force in the Member State of manufacture, if it ensures a safety level equivalent to that required in their own territory. Article 8 1. The Member States shall take all appropriate steps to ensure that their competent administrative authorities shall also allow the placing on the market or free movement, as referred to in Articles 2 and 3 respectively, of electrical equipment which, although not conforming with the harmonized standards referred to in Article 5 or the provisions of Articles 6 and 7, complies with the provisions of Article 2. 2. In the event of a challenge the manufacturer or importer may submit a report, drawn up by a body, which is notified in accordance with the procedure set out in Article 11, on the conformity of the electrical equipment with the provisions of Article 2. Article 9 1. If, for safety reasons, a Member State prohibits the placing on the market of any electrical equipment or impedes its free movement, it shall immediately inform the other Member States concerned and the Commission, indicating the grounds for its decision and stating in particular: - whether its non-conformity with Article 2 is attributable to a shortcoming in the harmonized standards referred to in Article 5, the provisions referred to in Article 6 or the standards referred to in Article 7; - whether its non-conformity is attributable to faulty application of such standards or publications or to failure to comply with good engineering practice as referred to in Article 2. 2. If other Member States raise objections to the decision referred to in paragraph 1, the Commission shall immediately consult the Member States concerned. 3. If an agreement has not been reached within three months from the date of notification as laid down in paragraph 1, the Commission shall obtain the opinion of one the bodies notified in accordance with the procedure laid down in Article 11 having its registered office outside the territory of the Member States concerned and which has not been involved in the procedure provided for in Article 8. The opinion shall state the extent to which the provisions of Article 2 have not been complied with. 4. The Commission shall communicate the opinion of this body to all the Member States which may, within a period of one month, make their observations known to the Commission. The Commission shall at the same time note any observations by the parties concerned on the abovementioned opinion. 5. Having taken note of these observations the Commission shall, if necessary, formulate the appropriate recommendations or opinions. Article 10 1. Without prejudice to other methods of proof, the Member States shall take all appropriate steps to ensure that their competent administrative authorities shall accept that there is a presumption of conformity with the provisions of Articles 5, 6 and 7 where a mark has been placed on the electrical equipment denoting conformity, or where a certificate of conformity is produced or, in the absence thereof, and in particular in the case of industrial equipment, the manufacturer's declaration of conformity. 2. The marks or certificates shall be established, separately or by common agreement, by the bodies notified in accordance with the procedure laid down in Article 11. Specimens of these marks or certificates shall be published by these bodies and, for information purposes in the Official Journal of the European Communities. Article 11 Each Member State shall inform the other Member States and the Commission of the following: - the bodies referred to in Article 5; - the bodies which may establish the marks and certificates in accordance with the provisions of Article 10; - the bodies which may make a report in accordance with the provisions of Article 8 or give an opinion in accordance with the provisions of Article 9; - the place of publication referred to in Article 5 (2); Any amendment to the above shall be notified by each Member State to the other Member States and to the Commission. Article 12 This Directive shall not apply to electrical equipment intended for export to third countries. Article 13 1. The Member States shall put into force the laws, regulations and administrative provisions necessary to comply with the requirements of this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. However, in the case of Denmark, the time limit shall be extended to five years. 2. The Member States shall communicate to the Commission the texts of the main provisions of national laws which they adopt in the field covered by this Directive. Article 14 This Directive is addressed to the Member States. Done at Brussels, 19 February 1973. For the Council The President A. LAVENS ANNEX I PRINCIPAL ELEMENTS OF THE SAFETY OBJECTIVES FOR ELECTRICAL EQUIPMENT DESIGNED FOR USE WITHIN CERTAIN VOLTAGE LIMITS 1. General conditions a) The essential characteristics, the recognition and observance of which will ensure that electrical equipment will be used safely and in applications for which it was made, shall be marked on the equipment, or, if this is not possible, on an accompanying notice. b) The manufacturers or brand name or trade mark should be clearly printed on the electrical equipment or, where that is not possible, on the packaging. c) The electrical equipment, together with its component parts should be made in such a way as to ensure that it can be safely and properly assembled and connected. d) The electrical equipment should be so designed and manufactured as to ensure that protection against the hazards set out in points 2 and 3 of this Annex is assured providing that the equipment is used in applications for which it was made and is adequately maintained. 2. Protection against hazards arising from the electrical equipment Measures of a technical nature should be prescribed in accordance with point 1, in order to ensure: a) that persons and domestic animals are adequately protected against danger of physical injury or other harm which might be caused by electrical contact direct or indirect; b) that temperatures, arcs or radiation which would cause a danger, are not produced; c) that persons, domestic animals and property are adequately protected against non-electrical dangers caused by the electrical equipment which are revealed by experience; d) that the insulation must be suitable for foreseeable conditions. 3. Protection against hazards which may be caused by external influences on the electrical equipment Technical measures are to be laid down in accordance with point 1, in order to ensure: a) that the electrical equipment meets the expected mechanical requirements in such a way that persons, domestic animals and property are not endangered; b) that the electrical equipment shall be resistant to non-mechanical influences in expected environmental conditions, in such a way that persons, domestic animals and property are not endangered; c) that the electrical equipment shall not endanger persons, domestic animals and property in foreseeable conditions of overload. ANNEX II EQUIPMENT AND PHENOMENA OUTSIDE THE SCOPE OF THE DIRECTIVE Electrical equipment for use in an explosive atomosphere Electrical equipment for radiology and medical purposes Electrical parts for goods and passenger lifts Electricity meters Plugs and socket outlets for domestic use Electric fence controllers Radio-electrical interference Specialized electrical equipment, for use on ships, aircraft or railways, which complies with the safety provisions drawn up by international bodies in which the Member States participate.